Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered October 27, 2000, convicting him of reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law and as a matter of discretion in the interest of justice, and a new trial is ordered.
*497We agree with the defendant’s claim that the prosecutor injected the issue of her own credibility into the trial when she questioned two defense witnesses regarding their prior statements to her in a telephone interview. When the witnesses either sought to explain the statements or could not recall making the statements, the prosecutor then sought to impeach the witnesses with their alleged prior responses. In doing so, the prosecutor’s credibility became an issue at trial and deprived the defendant of a fair trial (see People v Bailey, 58 NY2d 272, 277; People v Paperno, 54 NY2d 294, 300-301; cf. People v King, 175 AD2d 266). Moreover, it was improper for the prosecutor to comment upon those inconsistencies in summation (cf. People v Galloway, 54 NY2d 396), thus putting the prosecutor’s credibility in issue for the jury’s consideration and evaluation.
In light of this determination, we need not reach the defendant’s remaining contentions. Smith, J.P., McGinity, Luciano and Crane, JJ., concur.